

Exhibit No. 10.59
 
SECOND AMENDMENT TO LOAN AGREEMENT
 
This Second Amendment dated as of June ____, 2010, by and between The
PrivateBank and Trust Company (“Lender”), and Advanced Photonix, Inc.
(“Borrower”).
 
RECITALS
 
The Lender and Borrower entered into that certain Loan Agreement dated September
25, 2008, as amended by one amendment (the “Agreement”). Capitalized terms not
defined herein shall have the meanings ascribed to them in the Agreement.
Lender and Borrower desire to amend the Agreement as set forth below.
NOW, THEREFORE, Lender and Borrower agree as follows:
 
The following definitions in Section 1 of the Agreement are amended to read as
follows:
      “‘Base Net Worth’ shall initially be Eleven Million Eight Hundred Thousand
Dollars ($11,800,000). On the last day of each fiscal year of Borrower, Base Net
Worth shall increase by ten percent (10%) of Net Income for the fiscal year then
ended. If Net Income for any fiscal year is less than $0, it shall be deemed to
be $0 for purposes of this calculation.”
 
     “‘Borrowing Base Amount’ shall mean an amount equal to the sum of the
following:
 
     (a) eighty percent (80%) of the then net book value (after deducting any
discount or incentive for early payment or any issued or unissued credit memos
but without deducting any bad debt reserve) of all Eligible Accounts; plus
 
     (b) the lesser of: (i) fifty percent (50%) of the lower of cost or market
value (after deduction of such reserves and allowances as the Lender deems
proper and necessary) of Eligible Inventory; and (ii) $500,000.”
 
     “‘Debt Service Coverage Ratio’ shall mean as of any date of determination
thereof a ratio the numerator of which is Adjusted EBITDA for the applicable
measuring period, plus the net cash proceeds of the issuance by Borrower of any
Eligible Capital Securities during such period and the denominator of which is
all payments of principal with respect to interest bearing debt during such
period (including the principal component of Capitalized Lease obligations),
plus interest expense for such period (including the interest component of
Capitalized Lease obligations), all as determined on a consolidated basis for
Borrower and its consolidated Subsidiaries in accordance with GAAP. The
applicable measuring period shall be (i) for any date of determination occurring
before June 30, 2011, the three month period then ending and (ii) the preceding
twelve (12) months ending on such date for any date of determination occurring
on or after June 30, 2011.”
 
74
 

--------------------------------------------------------------------------------



The following Section 6.1(f) is added to the Agreement:
     “(f) Borrower shall deliver within thirty (30) days after and as of the end
of each month, its management-prepared financial statement, including a
consolidated balance sheet as of the end of such month, a consolidated profit
and loss statement for such month and fiscal year to date, certified by a
responsible authorized officer of Borrower, in a form acceptable to Lender;
provided, however, that the reporting requirements set forth in this Section
6.1(f) shall not apply for any month that ends on a date that coincides with the
end of a fiscal quarter.”
 
Section 6.5 of the Agreement is amended to read as follows:
          “6.5 Financial Covenants.
 
     (a) Borrower shall maintain at all times a Debt Service Coverage Ratio of
not less than the following amounts for the periods specified below:
 
June 30, 2010 1.00 to 1.0
September 30, 2010 1.00 to 1.0
December 31, 2010 1.00 to 1.0
March 31, 2011 and thereafter 1.20 to 1.0
 
     (b) Borrower shall maintain at all times Adjusted EBITDA of not less than
the following amounts for the periods specified below:
 
June 30, 2010 $190,000
September 30, 2010 $190,000
December 31, 2010 $260,000
March 31, 2011 $400,000
June 30, 2011 and thereafter $1,160,000
 
     Adjusted EBITDA shall be determined on a trailing three (3) month basis for
the June 30, 2010 through March 31, 2011 test dates and thereafter on a trailing
twelve month basis.
 
     (c) Borrower shall maintain at all times Net Worth of not less than the
following amounts during the periods specified below:
 
June 30, 2010 through September 29, 2010 $13,000,000
September 30, 2010 through December 30, 2010 $12,500,000
December 31, 2010 through March 30, 2011 $12,100,000
March 31, 2011 and thereafter Base Net Worth”
 
Section 6.24 of the Agreement is amended to read as follows:
     “6.24 Bank Accounts. Borrower shall and shall cause each of its
Subsidiaries to maintain all primary deposit accounts at Lender and Borrower
shall maintain at all times in a blocked account maintained with the Lender an
amount of at least $500,000. Borrower grants to the Lender a first priority
security interest in such account.”
 
75
 

--------------------------------------------------------------------------------



Section 6.28 of the Account is amended to read as follows:
     “6.28 Picometrix Debt. Borrower shall not and shall cause its Subsidiaries
not to make any payment with respect to the existing indebtedness owed to the
former shareholders of Picometrix (“Picometrix Debt”) unless (a) Borrower is in
pro forma compliance with all financial covenants under this Agreement both
before and after giving effect to such payment (b) no Event of Default (or event
which with the giving of notice or the passage of time or both would constitute
an Event of Default) has occurred and is continuing and (c) Borrower shall have
provided to the Lender at least thirty (30) days prior written notice that the
payment is to be made with respect to the Picometrix Debt. At least ten (10)
days prior to making any such payment, Borrower shall provide to Lender a
covenant compliance certificate giving pro forma effect to such payment.
Borrower shall not use more than fifty percent (50%) of the proceeds of the
issuance of any equity interests to make payments with respect to the Picometrix
Debt.”
 
Borrower violated the provisions of Section 6.5 of the Agreement for the fiscal
quarters ended December 31, 2009 and March 31, 2010 (the “Covenant Violations”).
The Lender hereby waives any event of default under the Agreement resulting from
the Covenant Violations. This waiver shall not be deemed to amend or alter in
any respect the terms and conditions of the Agreement or any of the other loan
documents, or to constitute a waiver or release by the Lender of any right,
remedy or event of default under the Agreement or any of the other loan
documents, except to the extent expressly set forth above. Furthermore, this
waiver shall not affect in any manner whatsoever any rights or remedies of the
Lender with respect to any other non-compliance by the Borrower with the
Agreement or the other loan documents whether in the nature of an event of
default or otherwise, and whether now in existence or subsequently arising.
Borrower will reimburse the Lender for all costs and expenses, including
reasonable attorneys’ fees, incurred by the Lender in connection with the
preparation of this Amendment and the documents, instruments and agreements
executed in connection herewith.
Borrower hereby represents and warrants that, after giving effect to the
amendments and waiver contained herein, (a) execution, delivery and performance
of this Amendment and any other documents and instruments required under this
Amendment or the Agreement are within Borrower’s powers, have been duly
authorized, are not in contravention of law or the terms of Borrower’s Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations, warranties and covenants of Borrower set forth in Section 5 of
the Agreement and any other documents, instruments or agreements executed in
connection therewith, are true and correct on and as of the date hereof with the
same force and effect as if made on and as of the date hereof; and (c) no event
of default, or condition or event which, with the giving of notice or the
running of time, or both, would constitute an event of default under the
Agreement, has occurred and is continuing as of the date hereof.
 
76
 

--------------------------------------------------------------------------------



BORROWER WAIVES, DISCHARGES, AND FOREVER RELEASES LENDER, LENDER’S EMPLOYEES,
OFFICERS, DIRECTORS, ATTORNEYS, STOCKHOLDERS, AND THEIR SUCCESSORS AND ASSIGNS,
FROM AND OF ANY AND ALL CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS THAT
BORROWER HAS OR MAY HAVE HAD AT ANY TIME UP THROUGH AND INCLUDING THE DATE OF
THIS AMENDMENT, AGAINST ANY OR ALL OF THE FOREGOING, REGARDLESS OF WHETHER ANY
SUCH CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS ARE KNOWN TO COMPANIES
OR WHETHER ANY SUCH CLAIMS, CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS AROSE AS
RESULT OF LENDER’S ACTIONS OR OMISSIONS IN CONNECTION WITH THE AGREEMENT OR ANY
OTHER DOCUMENTS, INSTRUMENTS OR AGREEMENTS IN CONNECTION THEREWITH, OR ANY
AMENDMENTS, EXTENSIONS OR MODIFICATIONS THERETO, OR BANK’S ADMINISTRATION OF THE
DEBT UNDER THE AGREEMENT OR OTHERWISE.
 
This Amendment shall be effective upon (a) the execution by Borrower and Lender
of this Amendment, (b) execution by the Guarantors of the attached Affirmation
of Guaranty, (c) execution by Borrower of replacement notes in form acceptable
to Lender, and (d) payment by Borrower to Lender of a non-refundable amendment
fee in the amount of $30,000.
Borrower agrees to provide to Lender within 60 days after the execution of this
Amendment evidence satisfactory to Lender that the documents related to the
Picometrix Debt have been amended to provide that the required December 1, 2010
principal payment and maturity date of the Picometrix Debt have been deferred
until at least April 1, 2011. Failure to comply with the provisions of this
Section 11 shall be an Event of Default under the Agreement.
Except as modified hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect.
This Amendment may be executed and acknowledged in counterparts, each of which
shall constitute an original and all of which shall together constitute one and
the same Amendment.
 
77
 

--------------------------------------------------------------------------------



THE PRIVATEBANK AND TRUST ADVANCED PHOTONIX, INC.
COMPANY
 
By:_By:_
 
Its:_Its:_
 
By:_
 
Its:_
 
AFFIRMATION OF GUARANTY
 
The undersigned acknowledge the foregoing Second Amendment to Loan Agreement,
and ratify and confirm their obligations under their Guaranty of Borrower’s
obligations to the Lender and acknowledge that the Guaranty remains in full
force and effect in accordance with its terms subject to no setoff, defense or
counterclaim.
 
June ____, 2010 SILICON SENSORS, INC.
 

By:_   Its:_     By:_   Its:_       PICOMETRIX LLC     By:_   Its:_     By:_  
Its:_


78
 

--------------------------------------------------------------------------------